•Martin, J.,

delivered the opinion of the court.
The defendant lias appealed to this court., and claims the reversal of a judgment rendered against him, on the ground that the court refused to suspend proceedings in his case and allow him his privilege, he being at the time of the trial a member of the legislature, and in actual attendance in the house of representatives.
The privilege claimed is set up under an act of the territorial legislature, passed in 1806. 1 Moreau's Digest, 648.
The District Court decided, that the privileges of members of the general assembly are fixed by the constitution, and that the application in this case came too late.
It is clear that the privilege claimed, and secured to the members of the legislature by the. constitution,.cannot be changed. But that which is now demanded was created by a law which was enacted long anterior, but, it is believed, is not repugnant to the constitution, and which the convention has declared shall remain in full force and effect until repealed by the legislative authority.
It appears to us that, although the District Court was not informed of the character of the defendant, and of his attendance in the house of representatives, until after the plaintiff had proceeded to open his case, even' then all proceedings ought to have been suspended, and’the trial put off or stopped.
The members of the legislature enjoy, in common with their constituents, the right of attending personally to their suits in court. It would be equally inconvenient to them, as it would be injurious to the public service, if the members were compelled to leave the houses in which they are silting, and in actual attendance, to go to court and claim their privilege, or attend the trial of their suits. The law has, therefore, made it the duty of every court, to cause all the proceedings in suits in which members of the legislature, in actual attendance, are parties, or are concerned, to cease while their time is employed in the service of the public.
*488It, is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, the verdict set aside, and the cause remanded for a uew trial; the plaintiffs and appellees paying the costs of the appeal.